 Case 2:03-cr-80028-MAG ECF No. 254, PageID.1448 Filed 03/31/21 Page 1 of 4


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                     Case No. 03-cr-80028
vs.
                                                     HON. MARK A. GOLDSMITH
DORIAN SYKES,

            Defendant.
_____________________________/

                         OPINION & ORDER
 DISMISSING DEFENDANT’S MOTIONS TO CORRECT SENTENCE (Dkts. 243, 246)
   AND DENYING AS MOOT DEFENDANT’S MOTION TO EXPEDITE (Dkt. 248)

        This matter is before the Court on Defendant Dorian Sykes’s motions to correct his

sentence (Dkts. 243, 246), as well as on Sykes’s motion to expedite the Court’s ruling (Dkt. 248).

Following Sykes’s arrest for supervised release violations, he was ordered detained on August 15,

2019. See Order Scheduling Detention Hr’g (Dkt. 186). Sykes admitted to two violations of the

conditions of his supervised release, and the Court sentenced him on November 16, 2020, to 60

months’ imprisonment, to run concurrently to sentences imposed for supervised release violations

in two other cases. Judgment on Violation (Dkt. 240). In his motions to correct his sentence,

Sykes seeks modification of his sentence to reflect credit for the 15 months he was detained before

being sentenced.

        For the reasons that follow, the Court denies Sykes’s motions to correct his sentence.

Additionally, the Court denies Sykes’s motion to expedite, as the present ruling renders that motion

moot.
 Case 2:03-cr-80028-MAG ECF No. 254, PageID.1449 Filed 03/31/21 Page 2 of 4


                                          I. ANALYSIS

       It is well established that the authority to award credit for time served in custody lies

exclusively with the Attorney General and the Bureau of Prisons under 18 U.S.C. § 3585(b).

United States v. Crozier, 259 F.3d 503, 520 (6th Cir. 2001) (citing United States v. Wilson, 503

U.S. 329, 333 (1992)). District courts, therefore, lack jurisdiction to make an initial determination

regarding the credit to be applied against a sentence under § 3585(b).            United States v.

Westmoreland, 974 F.2d 736, 737 (6th Cir. 1992). Rather, the BOP must make that determination.

Id. Review of the BOP’s computation of credit is available through the administrative process set

forth under 28 C.F.R. §§ 542.10-542.16. Wilson, 503 U.S. at 335. Ultimately, after exhausting

those administrative remedies, prisoners may seek judicial review of the BOP’s final determination

pursuant to 28 U.S.C. § 2241. Id.; see also Settle v. Bureau of Prisons, No. 16–5279, 2017 WL

8159227, at *2 (6th Cir. Sept. 20, 2017) (holding that before filing a § 2241 motion for credit

toward his sentence, a prisoner was required to exhaust his administrative remedies); McClain v.

Bureau of Prisons, 9 F.3d 503, 505 (6th Cir. 1993) (noting that a district court may grant relief

from an improper computation of credit toward a sentence under § 2241).

       Here, Sykes is awaiting his BOP institution designation. See 2/10/21 Order, United States

v. Sykes, No. 19-20550 (Dkt. 169) (E.D. Mich.). Because the BOP has yet to designate Sykes to

a federal institution to serve his sentence, the BOP has not made an initial determination regarding

Sykes’s entitlement to credit toward his sentence. Resp. at 2-3 (Dkt. 251). Once that is made and

exhaustion of administrative remedies is completed, judicial involvement would be appropriate.

At this time, however, the Court must dismiss the motion for lack of jurisdiction because the matter

is not ripe for adjudication. See Westmoreland, 974 F.2d at 737-738.



                                                 2
 Case 2:03-cr-80028-MAG ECF No. 254, PageID.1450 Filed 03/31/21 Page 3 of 4


       In his reply, Sykes insists that the Court has the authority to award credit toward his

sentence, as district courts frequently impose sentences of time served. Reply at 1 (Dkt. 253). But

Sykes cites no authority in support of this argument. Nor does he explain the relevance of a court’s

authority to impose a sentence of time served to its lack of authority to award credit toward a

sentence. A sentence of time served is just that—the court sentences the defendant to a term of

imprisonment equivalent to the duration the defendant has already been in custody. It does not

involve the computation or application of credit toward the sentence.

       Finally, Sykes contends that his counsel was ineffective, as he purportedly advised Sykes

that the Court would credit the duration of pre-sentencing detention toward Sykes’s sentence. Mot.

at 2 (Dkt. 243). A claim of ineffective assistance requires a defendant to establish two factors:

(i) that counsel’s representation fell below an objective standard of reasonableness and (ii) that the

deficient performance was prejudicial to the defense. Strickland v. Washington, 466 U.S. 668,

687 (1984). With respect to the second factor, a defendant challenging counsel’s performance in

connection with sentencing must show a reasonable probability that but for counsel’s errors, he

would have received a different sentence. United States v. Jones, 308 F. App’x 930, 932 (6th Cir.

2009). Sykes is unable to establish this second factor. He contends that had he been advised that

credit for his pre-sentencing detention would be computed by the BOP as opposed to the Court, he

would have pleaded to the supervised release violations earlier. Mot. at 3. Yet this argument does

not establish that he would have received a lower sentence for these violations. Accordingly, the

Court rejects this claim.

                                       III. CONCLUSION

       For the reasons discussed above, the Court dismisses Sykes’s motions to correct his

sentence (Dkts. 243, 246) and denies as moot his motion to expedite (Dkt. 248).

                                                  3
 Case 2:03-cr-80028-MAG ECF No. 254, PageID.1451 Filed 03/31/21 Page 4 of 4


       SO ORDERED.

Dated: March 31, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge

                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on March 31, 2021.

                                                     s/Erica Karhoff on behalf of Karri Sandusky
                                                     Case Manager




                                                4
